      CASE 0:20-cv-01029-PAM-ECW Document 1 Filed 04/27/20 Page 1 of 14



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA

________________________________________________________________________

Lucy’s Burgers, LLC, a Minnesota
limited liability company,                         Court File No. ___________________

              Plaintiff,

vs.                                                       COMPLAINT

Society Insurance, Inc., a
Wisconsin corporation,

              Defendant

________________________________________________________________________

       Plaintiff, Lucy’s Burgers LLC, a Minnesota limited liability company, (“Plaintiff”)

for their Complaint against Defendant, Society Insurance, Inc., states and alleges as

follows:

                                             PARTIES

1.     Plaintiff is a Minnesota limited liability company, with its principal place of

business in White Bear Township, Minnesota. Plaintiff has a Businessowners Policy from

Defendant under Defendant’s Policy No. BP19037072 (the “Policy”), which covers losses

for occurrences at Plaintiff’s restaurant.

2.     Defendant, Society Insurance, Inc., is an insurance company engaged in the

business of selling insurance contracts to commercial entities such as Plaintiff in

Minnesota and elsewhere. Defendant is incorporated in the State of Wisconsin and

maintains its principal place of business in Wisconsin.



                                               1
     CASE 0:20-cv-01029-PAM-ECW Document 1 Filed 04/27/20 Page 2 of 14



                               JURISDICTION & VENUE

3.     This Court has subject matter jurisdiction under 28 U.S.C. § 1332 because there is

complete diversity between the parties and the amount in controversy exceeds $75,000,

exclusive of interest and costs.

4.     Defendant exercises substantial, systematic and continuous contacts with

Minnesota by doing business in Minnesota, serving insureds in Minnesota, and seeking

additional business in Minnesota.

5.     This Court has jurisdiction to grant declaratory relief under 28 U.S.C. § 2201

because an actual controversy exists between the parties as to their respective rights and

obligations under the Policy with respect to the loss of business arising from the civil

authority event detailed below.

6.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omission giving rise to Plaintiff’s claims occurred within

the State of Minnesota.

                          FACTS COMMON TO ALL COUNTS

7.     Plaintiff is the owner and operator of a restaurant in White Bear Township,

Minnesota and has been forced, by the emergency executive orders of Minnesota

Governor, Tim Walz, to cease operations — through no fault of its own — as part of the

State’s efforts to slow the spread of the COVID-19 global pandemic. To protect its

business from this type of situation, which threatens Plaintiff’s livelihood based on factors

wholly outside of Plaintiff’s control, Plaintiff obtained business interruption insurance

from Defendant. In breach of its insurance obligations that it voluntarily undertook in


                                             2
      CASE 0:20-cv-01029-PAM-ECW Document 1 Filed 04/27/20 Page 3 of 14



exchange for Plaintiff’s premium payments, Defendant has denied Plaintiff’s claims

arising from the State-ordered interruption of Plaintiff’s business.

8.     As a result, Plaintiff now brings this action against Defendant for Defendant’s

failure to honor its obligations under the Policy issued to Plaintiff, which provides coverage

for losses incurred due to a “necessary suspension” of its operations, including when its

business is forced to close due to a government order.

9.     On March 16, 2020, during the term of the Policy issued by Defendant to Plaintiff,

Minnesota Governor Tim Walz issued an order first closing all restaurants and bars to the

public in an effort to address the ongoing COVID-19 pandemic. (“EO-20-04”). On March

25, 2020, Governor Walz ordered all Minnesotans to stay at home and cease all business

and recreational activities, with certain limited exceptions. (“EO-20-20”). Also, on March

25, 2020, Governor Walz issued an executive order extending his previous order closing

all restaurants and bars to the public. (“EO-20-18”). On April 8, 2020, Governor Walz

issued an executive order extending the order closing bars and restaurants and the stay at

home order until May 3, 2020. (“EO-20-33”). The executive orders specifically provide

that further extensions are possible. The March 16, March 25, and April 8 orders are

hereinafter collectively referred to as the “Closure Orders.”

10.    As a result of the Closure Orders, the Plaintiff has been forced to halt ordinary

operations, resulting in substantial lost revenue and forcing the Plaintiff to furlough or lay

off the majority of its employees.

11.    Despite Defendant’s express promise in its Policy to cover the Plaintiff’s business

interruption losses when the government forces them to close, Defendant issued a blanket


                                             3
      CASE 0:20-cv-01029-PAM-ECW Document 1 Filed 04/27/20 Page 4 of 14



denial to Plaintiff for any losses related to the Closure Orders, without first conducting any

meaningful coverage investigation, let alone a “reasonable investigation based on all

available information” as required under Minnesota law. See March 24 Letter attached

hereto as “Exhibit B.”

12.    To the extent Defendant has provided any reason to Plaintiff for its categorical

assertion that Plaintiff’s losses are not covered, the denial is based on the assertion that

the “actual or alleged presence of the coronavirus,” which led to the Closure Orders which

prohibited Plaintiff from operating the Plaintiff’s business, does not constitute “direct

physical loss.” See Exhibit B.

13.    Defendant’s conclusory statement that the actual or alleged presence of a substance

like COVID-19 does not result in property damage is contrary to the law in Minnesota.

14.    Moreover, unlike many commercial property policies available in the market, the

policies sold by Defendant do not include an exclusion for loss caused by a virus. Thus,

Plaintiff reasonably expected that the business interruption insurance it purchased from

Defendant included coverage for property damage and business interruption losses caused

by viruses like the COVID-19 coronavirus.

15.    If Defendant had wanted to exclude pandemic-related losses under the Plaintiff’s

Policy, as many other insurers have done in other policies, it easily could have attempted

to do so on the front-end with an express exclusion. Instead, Defendant waited until after

it collected Plaintiff’s premiums, and after a pandemic and the resulting Closure Orders

caused catastrophic business losses to Plaintiff, to try to limit its exposure on the back-end

through its erroneous assertion that the presence of the coronavirus is not a “physical loss”


                                             4
      CASE 0:20-cv-01029-PAM-ECW Document 1 Filed 04/27/20 Page 5 of 14



and, therefore, is not a covered cause of loss under the Policy.

16.    The fact that the insurance industry has created specific exclusions for pandemic-

related losses under similar commercial property policies, undermines Defendant’s

assertion that the presence of a virus, like the coronavirus, does not cause “physical

loss or damage” to property. Indeed, if a virus could never result in a “physical loss” to

property, there would be no need for such an exclusion. Moreover, Defendant’s assertion

ignores the fact that their Policy promised to provide coverage for losses incurred due

to government actions “taken in response to dangerous physical conditions,” even if those

dangerous physical conditions cause damage to property at locations other than those

insured under their Policy.

17.    Thus, Defendant’s wholesale, cursory coverage denials are arbitrary and

unreasonable, and inconsistent with the facts and plain language of the Policy it issued.

18.    As a result of Defendant’s wrongful denial of coverage, Plaintiff files this action for

a declaratory judgment establishing that it is entitled to receive the benefit of the insurance

coverage it purchased under the Policy, for indemnification of the business losses they have

sustained, for breach of contract, and for bad faith claims handling under Minn. Stat. §

604.18.

                               FACTUAL ALLEGATIONS

19.    Plaintiff restates, realleges, and incorporates by reference, the allegations and

admissions in the preceding paragraphs as though fully restated herein.

A.     The Defendant Policies

20.    In exchange for substantial premiums, Defendant sold the commercial property


                                              5
      CASE 0:20-cv-01029-PAM-ECW Document 1 Filed 04/27/20 Page 6 of 14



insurance Policy promising to indemnify the Plaintiff for losses resulting from occurrences,

including the “necessary suspension” of business operations at the insured location caused

by a government order, during the relevant time period.

21.    The Policy was issued to Plaintiff at its principal place of business in Minnesota.

22.    The relevant provisions setting forth the scope of coverage for business

interruption losses are the same under each policy. Plaintiff’s Policy is attached here as

“Exhibit A.”

23.    The Policy is an “all risk” policy that provides broad coverage for losses caused

by any cause unless expressly excluded.

24.    The Policy issued to Plaintiff does not exclude losses from viruses or pandemics.

Thus, the all-risk Policy purchased by the Plaintiff covers losses caused by viruses, such

as COVID-19.

25.    In addition to property damage losses, Defendant also agreed to “pay for the actual

loss of Business Income” sustained by Plaintiff “due to the necessary suspension” of

Plaintiff’s operations during the period of business interruption caused “by direct

physical loss of or damage to covered property” at the insured’s premises.

26.    With respect to business interruption losses, “suspension” means: (1) “the partial

slowdown or complete cessation of your business activities”; or (2) “that a part or all

of the described premises is rendered untenantable if coverage for Business Income

applies.”

27.    “Business Income” is defined in relevant part under the Policy as “Net Income

(Net Profit or Loss before income taxes) that would have been earned or incurred if no


                                             6
      CASE 0:20-cv-01029-PAM-ECW Document 1 Filed 04/27/20 Page 7 of 14



physical loss or damage had occurred” plus “continuing necessary operating expenses

incurred.”

28.    Defendant also promised to “pay necessary Extra Expense” Plaintiff incurs during

the period of interruption that Plaintiff “would not have incurred if there had been no

direct physical loss or damage to covered property at the described premises.”

29.    “Extra Expense” is defined in relevant part under the Policy as any expense

incurred (1) “to avoid or minimize the suspension of business and to continue operations

at the described premises”; (2) “[t]o minimize the suspension of business if [Plaintiff]

cannot continue operations”; or (3) “to [r]epair or replace any property[.]”

30.    The Policy purchased by Plaintiff also includes “Civil Authority” coverage,

pursuant to which Defendant promised to pay for the loss of Business Income and

necessary Extra Expense sustained by Plaintiff “caused by action of civil authority that

prohibits access” to Plaintiff’s insured premises.

31.    This Civil Authority coverage is triggered when any non-excluded cause results in

“damage to property other than property” at the Plaintiff’s premises and is intended to

cover losses resulting from governmental actions “taken in response to dangerous physical

conditions.”

B.   The Plaintiff’s Losses Due to the Coronavirus Pandemic and the Closure
Orders.

32.    On March 13, 2020, the President of the United States declared a national

emergency based on the nationwide outbreak of SARS-CoV-2 (the “Coronavirus”),

which causes the disease commonly known as COVID-19.



                                            7
      CASE 0:20-cv-01029-PAM-ECW Document 1 Filed 04/27/20 Page 8 of 14



33.    Emerging research on the Coronavirus and recent reports from the CDC indicate

that the virus physically infects and can stay alive on surfaces for at least seventeen (17)

days, a characteristic that renders property exposed to the contagion potentially unsafe

and dangerous. Bars, restaurants, movie theaters, and other public gathering places are

thought to be especially dangerous to public health.

34.    In response to the pandemic, and the spread of the Coronavirus in the Twin Cities

and throughout the State of Minnesota, Governor T i m W a l z issued Executive Order

20-04 on March 15, 2020 requiring that all bars and restaurants close to the public

beginning on March 17, 2020. The Closure Orders restricting access to bars and restaurants

have been extended and will now be effective until at least May 3, 2020, and the Closure

Orders could be extended beyond May 3, 2020.

35.    The continuous presence of the Coronavirus on or around Plaintiff’s premises has

rendered the premises unsafe and unfit for its intended use and therefore caused

physical property damage or loss under the Policy.

36.    The Closure Orders were issued in direct response to these dangerous physical

conditions, and prohibited the public from accessing Plaintiff’s restaurant, thereby

causing the necessary suspension of its operations and triggering the Civil Authority

coverage under the Policy. Executive Order 20-04 specifically states, “the following places

of public accommodation are closed to ingress, egress, use, and occupancy by members of

the public: a. Restaurants, food courts cafes, coffeehouses and other places of public

accommodation offering food or beverage for on-premises consumption …”

37.    Governor Walz’s March 25, 2020 Closure Order (EO- 20-20) closing all “non-


                                            8
      CASE 0:20-cv-01029-PAM-ECW Document 1 Filed 04/27/20 Page 9 of 14



essential” businesses in Minnesota, including all restaurants, likewise was made in direct

response to the continued and increasing presence of the coronavirus on property or around

Plaintiff’s premises.

Like the March 15, 2020 Closure Order, the March 25, 2020 Order prohibited the public

from accessing Plaintiff’s restaurant, thereby causing the necessary suspension of their

operations and triggering the Civil Authority coverage under the Policy.

38.    On April 8, 2020, Governor Walz issued an executive order providing that “The

closure of bars, restaurants, and other public accommodations set forth in Executive Order

20-04, as amended by Executive Orders 20-08 and 20-18, is extended until May 3, 2020 at

11:59 pm.” EO-20-33.

The Closure Orders provide that persons who violate the Closure Order shall be guilty of

a misdemeanor. (Id.). Moreover, any “business owner, manager, or supervisor” who

encourages or solicits the violation of the Closure Orders shall be guilty of a gross

misdemeanor. (Id.). The Closure Orders further authorize civil penalties up to $25,000

per violation.

39.    As a result of the Closure Orders, the Plaintiff has suffered substantial Business

Income losses and incurred Extra Expense. The covered losses incurred by Plaintiff and

owed under the Policy is increasing every day. As a result of these catastrophic losses,

t h e Plaintiff has been forced to furlough its workers.

40.    Following the March 15, 2020 Closure Order, the Plaintiff submitted a claim

to Defendant requesting coverage for their business interruption losses promised under

the Policy (collectively, the “Closure Order Claims”).


                                            9
      CASE 0:20-cv-01029-PAM-ECW Document 1 Filed 04/27/20 Page 10 of 14



41.    Defendant has denied Plaintiff’s Closure Order Claims, either verbally or in

writing.

                       COUNT I: DECLARATORY JUDGMENT

42.    Plaintiff restates, realleges, and incorporates by reference, the allegations and

admissions in the preceding paragraphs as though fully restated herein.

43.    Plaintiff’s Policy is an insurance contract under which Defendant was paid

premiums in exchange for its promise to pay Plaintiff losses for claims covered by the

Policy, such as business losses incurred as a result of the government orders forcing

Plaintiff to close its business.

44.    Plaintiff has complied with all applicable provisions of the Policy, including

payment of the premiums, in exchange for coverage under the Policy.

45.    Defendant has arbitrarily and without justification refused to reimburse Plaintiff for

losses incurred by Plaintiff in connection with the covered business losses related to the

Closure Orders and the necessary interruption of its business stemming from the

Coronavirus pandemic.

46.    An actual case or controversy exists regarding Plaintiff’s rights and Defendant’s

obligations under the Policy to reimburse Plaintiff for the full amount of losses incurred

by Plaintiff in connection with Closure Orders and the necessary interruption of its

business stemming from the COVID-19 pandemic.

47.    Pursuant to 28 U.S.C. § 2201, Plaintiff seeks a declaratory judgment from this

Court declaring the following:




                                             10
      CASE 0:20-cv-01029-PAM-ECW Document 1 Filed 04/27/20 Page 11 of 14



       (a)    Plaintiff’s losses incurred in connection with the Closure Orders and the
       necessary interruption of its business stemming from the COVID-19 pandemic
       are insured losses under the Policy.

       (b)    Defendant has waived any right it may have had to assert defenses to
       coverage or otherwise seek to bar or limit coverage for Plaintiff’s losses by
       issuing a blanket coverage denial without conducting a claim investigation as
       required under Minnesota law; and

       (c)    Defendant is obligated to pay Plaintiff for the losses incurred and to be
       incurred in connection with the covered business losses related to the Closure
       Orders pursuant to the terms of the Policy.

                        COUNT II: BREACH OF CONTRACT

48.    Plaintiff restates, realleges, and incorporates by reference, the allegations and

admissions in the preceding paragraphs as though fully restated herein.

49.    The Policy is a valid and enforceable contract, which was supported by

consideration.

50.    The Policy is an insurance contract under which Defendant was paid premiums

in exchange for its promise to pay Plaintiff’s losses for claims covered by the Policy, such

as business losses incurred as a result of the government orders forcing it to close its

business.    The Policy is a valid and enforceable contract, which was supported by

consideration.

51.    Plaintiff has complied with all applicable provisions of the Policy, including

payment of the premiums in exchange for coverage under the Policy, and yet Defendant

has abrogated its insurance coverage obligations pursuant to the Policy’s clear and

unambiguous terms.

52.    Plaintiff has performed any conditions precedent (if any were required) to


                                            11
      CASE 0:20-cv-01029-PAM-ECW Document 1 Filed 04/27/20 Page 12 of 14



Defendant’s obligations under the Policy, or such conditions precedent have been waived

by Defendant.

53.     By denying coverage for any business losses incurred by Plaintiff in connection

with the Closure Orders and the Coronavirus pandemic, Defendant has breached its

coverage obligations under the Policy.

54.     As a result of Defendant’s breach of the Policy, Plaintiff has sustained substantial

damages in excess of $75,000 for which Defendant is liable, in an amount to be established

at trial.

        COUNT III: STATUTORY PENALTY FOR BAD FAITH DENIAL OF
                      COVERAGE (MINN. STAT. § 604.18

55.     Plaintiff restates, realleges, and incorporates by reference, the allegations and

admissions in the preceding paragraphs as though fully restated herein.

56.     Upon receipt of the Closure Order Claims, Defendant immediately denied the claim

without conducting an investigation, let alone the “reasonable investigation” required

under Minnesota law. See Minn. Stat. § 604.18; Peterson v. W. Nat'l Mut. Ins. Co., 930

N.W.2d 443, 450 (Minn. Ct. App. 2019), review granted (Aug. 6, 2019)

57.     Defendant lacked a reasonable basis to deny Plaintiff’s claim for coverage.

58.     Defendant knew that it lacked a reasonable basis for the denial.

59.     Pursuant to Minn. Stat. § 604.18, subd. 4, Plaintiff is entitled to an award of (1) an

amount equal to one-half of the proceeds awarded that are in excess of an amount offered

by the insurer at least ten (10) days before the trial begins, or $250,000, whichever is less,

(2) reasonable attorney fees actually incurred to establish the insurer's liability in this



                                              12
     CASE 0:20-cv-01029-PAM-ECW Document 1 Filed 04/27/20 Page 13 of 14



proceeding, and (3) additional punitive or exemplary damages as allowed by law.

                                 PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully prays that the Court:

1.     Enter a declaratory judgment on Count I of the Complaint in favor of Plaintiff

and against Defendant, declaring as follows:

       (a)    Plaintiff’s losses incurred in connection with the Closure Orders and the

       necessary interruption of its business stemming from the COVID-19 pandemic

       are insured losses under the Policy;

       (b)    Defendant has waived any right it may have had to assert defenses to

       coverage or otherwise seek to bar or limit coverage for Plaintiff’s loss by

       issuing blanket coverage denials without conducting a claim investigation as

       required under Minnesota law; and

       (c)    Defendant is obligated to pay Plaintiff for the losses incurred and to be

       incurred in connection with the covered business losses related to the Closure

       Orders pursuant to the terms of the Policy.

2.     Enter a judgment on Count II of the Complaint in favor of Plaintiff and against

Defendant and award damages for breach of contract in an amount in excess of $75,000,

the precise amount to be proven at trial;

3.     Enter a judgment on Count III of the Complaint in favor of Plaintiff and against

Defendant for taxable costs in an amount equal to the total of (1) an amount equal to one-

half of the proceeds awarded that are in excess of an amount offered by the insurer at least

ten (10) days before the trial begins, or $250,000, whichever is less, (2) reasonable attorney


                                              13
     CASE 0:20-cv-01029-PAM-ECW Document 1 Filed 04/27/20 Page 14 of 14



fees actually incurred to establish the insurer's liability in this proceeding, and (3) additional

punitive or exemplary damages as allowed by law;

4.     Award to Plaintiff and against Defendant prejudgment interest, to be calculated

according to law, to compensate Plaintiff for the loss of use of funds caused by

Defendant’s wrongful refusal to pay Plaintiff for the full amount in costs incurred in

connection with Closure Order Claims.

5.     Award Plaintiff such other, further, and additional relief as this Court deems just

and appropriate.



                                       JURY DEMAND
Plaintiffs hereby demand trial by jury on all issues so triable.




                                                       GDO LAW


Dated: April 27, 2020                                  /s/ Peter Frank
                                                       Peter J. Frank (#0395361)
                                                       Mark E. Duea (#0027351X)
                                                       4770 White Bear Parkway, Suite 100
                                                       White Bear Lake, MN 55110
                                                       (651) 426-3249
                                                       peterfrank@gdolaw.com
                                                       Attorneys for Plaintiff




                                                  14
